DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 3 (figures 17-23) in the reply filed on 10/19/2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation
“the filtration system includes an electrostatic precipitator” in claim 7
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a heating element positioned to facilitate selectively heating the catalytic converter” in claim 8;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colburn (US 8522770).

    PNG
    media_image1.png
    525
    808
    media_image1.png
    Greyscale

Regarding claim 1, Colburn teaches a cooking unit (see fig.1) comprising: 
a cooktop (base 22) defining a slot (exhaust 42) at least partially extending along a peripheral edge of the cooktop (base 22); 
a hood assembly (structure 24) coupled to the cooktop (base 22), the hood assembly (structure 24) including: 
a hood support (fan housing 80) extending upward from the cooktop (base 22), the hood support (fan housing 80) defining a conduit (see fig.4a, the interior of fan housing 80 defines a conduit); and 
a hood (hood 70) coupled to the hood support (fan housing 80), the hood (hood 70) defining an intake (intake 60) and a hood chamber (duct 74) connecting the intake (intake 60) to the conduit of the hood support (the interior of fan housing 80); 
a duct assembly (duct 38) coupled to the cooktop (base 22), the duct assembly including ducting (duct 38) extending beneath the cooktop (base 22), the ducting (duct 38) connecting the conduit of the hood support (the interior of fan housing 80) to the slot (exhaust 42) of the cooktop; and 
a fan (fan 40) positioned to drive air into the intake of the hood (intake 60), through the hood chamber (duct 74) of the hood, through the conduit of the hood support (the interior of fan housing 80), through the ducting (duct 38), and out of the slot (exhaust 42) of the cooktop; 
wherein at least a portion of the air exiting the slot (exhaust 42) of the cooktop returns to the intake (intake 60) of the hood such that an air curtain (air curtain 56) is generated between the slot (exhaust 42) of the cooktop and the intake (intake 60) of the hood (see fig.4a).

    PNG
    media_image2.png
    520
    827
    media_image2.png
    Greyscale

Regarding claim 2, Colburn teaches the peripheral edge includes a first longitudinal edge (first longitudinal edge; see the annotation of fig.1), a second longitudinal edge (second longitudinal edge; see the annotation of fig.1), a first lateral edge (first lateral edge; see the annotation of fig.1) connecting first ends of the first longitudinal edge (first longitudinal edge) and the second longitudinal edge (second longitudinal edge), and a second lateral edge (second lateral edge; see the annotation of fig.1) connecting second ends of the first longitudinal edge (first longitudinal edge) and the second longitudinal edge (second longitudinal edge), and wherein the slot (exhaust 42) at least partially extends along at least one of (i) the first longitudinal edge and the second longitudinal edge or (ii) the first lateral edge and the second lateral edge (See fig.4a, exhaust 42 is at least partially extends along the first lateral edge and the second lateral edge.)

    PNG
    media_image3.png
    369
    507
    media_image3.png
    Greyscale

Regarding claim 3, Colburn teaches the cooktop (base 22) includes a cooking surface (platform pan 26), and wherein the cooking surface (platform pan 26) is recessed relative to the peripheral edge of the cooktop (See fig.5, the platform pan 26 is recessed related to at least a portion of the peripheral edges.).

Regarding claim 4, Colburn teaches the cooktop includes an angled wall extending between the cooking surface and the peripheral edge, and wherein the angled wall defines the slot (see fig.4b and 5,  exhaust louvers 50, 52, 54 define the angled wall and exhaust 42).

Regarding claim 15, Colburn teaches a grease filter (grease filter 76 a) disposed along the intake (intake 60) of the hood.

Regarding claim 16, Colburn teaches the cooktop supports a cooking appliance (see fig.1, the cooktop supports a cooking appliance.)

Regarding claim 17, Colburn teaches an air circulating unit (see fig.1) comprising:
a base (base 22) defining a first aperture (exhaust 42) positioned along a periphery of the base (see fig.1); 
a hood assembly (structure 24) coupled to the base (base 22), the hood assembly (structure 24) including: 
a hood support (fan housing 80) extending upward from the base (base 22), the hood support (fan housing 80) defining a conduit (see fig.4a, the interior of fan housing 80 defines a conduit); and 
a hood (hood 70) coupled to the hood support (fan housing 80), the hood (hood 70) defining a second aperture (duct 74) fluidly coupled to the conduit of the hood support (the interior of fan housing 80); 
a duct assembly (duct 38) coupled to the base (base 22), the duct assembly (duct 38) including ducting (duct 38) extending beneath the base (base 22), the ducting (duct 38) fluidly coupling the conduit of the hood support (the interior of fan housing 80) to the first aperture (exhaust 42) of the base; and 
a fan (fan 40) positioned to circulate air through the hood assembly (structure 24) and the duct assembly (duct 38) such that an air curtain (the air flow shown in fig.4a including air curtain 56)  is generated between the first aperture (exhaust 42) of the base and the second aperture (duct 74) of the hood.

Regarding claim 18, Colburn teaches the fan (fan 40) is configured to circulate the air such that the air curtain (air curtain 56) is provided from the first aperture (exhaust 42) of the base up to the second aperture (duct 74) of the hood.

Regarding claim 19, Colburn teaches the fan (fan 40) is configured to circulate the air such that the air curtain is provided from the second aperture (duct 74) of the hood down to the first aperture (exhaust 42) of the base (see fig.4b, the air flow inside the structure 24 forms an air curtain from duct 74 down to exhaust 42) .
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Colburn (US 8522770) in view of Hu (CN 106051858A).
Regarding claim 5, Colburn does not explicitly teach the fan is disposed within the ducting beneath the cooktop.
However, Hu teaches in the same field of endeavor of a cooking unit comprising a fan (wind wheel 8) disposed within a duct (positive pressure air duct 4) beneath a cooktop (cooktop’; see the annotation of fig.5) to drive air into the intake (inlet 601) of the hood.

    PNG
    media_image4.png
    558
    595
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the location of the fan of Colburn with a fan disposed within a duct beneath a cooktop as taught by Hu, in order to provide a desired position of the fan, since shifting the position of the fan in the duct would not have modified the operation of the device, and it has been held that rearranging parts of an invention involves only routine skill in the art (MPEP 2144.04)

Regarding claim 6, Colburn teaches a filtration system (Air treatment modules 75) disposed within the ducting  and positioned upstream of the fan (fan 40), wherein the filtration system (Air treatment modules 75) is configured to neutralize at least one of particulates, odors, hydrocarbons, or grease laden vapors within the air (See col.4, lines 62-63 “Air treatment modules 75 include grease filter 76 a, particulate filter 76 b, and a deoderizing charcoal filter 76 c for cleaning the polluted air and capturing contaminants.” The air treatment modules 75 is capable to neutralize at least one of particulates, odors, hydrocarbons, or grease laden vapors within the air.).

Regarding claim 7, Colburn teaches the filtration system (Air treatment modules 75) includes an electrostatic precipitator (See col.4, line 62 to col.4, line 8 “Air treatment modules 75 include grease filter 76 a, particulate filter 76 b, and a deoderizing charcoal filter 76 c for cleaning the polluted air and capturing contaminants... For example, an electrostatic precipitator and a catalytic converter can be included.”).

Regarding claim 11, Colburn teaches the filtration system (Air treatment modules 75) includes a plurality of filters (See col.4, lines 62-63 “Air treatment modules 75 include grease filter 76 a, particulate filter 76 b, and a deoderizing charcoal filter 76 c for cleaning the polluted air and capturing contaminants.”).

Regarding claim 20, Colburn teaches a cooking unit (see fig.1) comprising: a cooktop (base 22) including: a peripheral edge (peripheral edge of base 22); a cooking surface (platform pan 26) recessed relative to the peripheral edge of the cooktop (See fig.5, the platform pan 26 is recessed related to at least a portion of the peripheral edges.), the cooking surface (platform pan 26) including or configured to support a cooking element, the cooking element including at least one of an induction heating assembly, an electrically operated heating assembly, or a gas operated heating assembly (see fig.1, the cooktop supports a cooking appliance.); and an angled wall extending between the cooking surface and the peripheral edge (see fig.4b and 5,  exhaust louvers 50, 52, 54 define the angled wall and exhaust 42), the angled wall defining an outlet (exhaust 42); a hood assembly (structure 24) coupled to the cooktop (base 22), the hood assembly including: 
a hood support (fan housing 80) extending upward from the cooktop (base 22), the hood support (fan housing 80) defining a conduit (see fig.4a, the interior of fan housing 80 defines a conduit); and 
a hood (hood 70) coupled to the hood support (fan housing 80), the hood (hood 70) defining an inlet (intake 60) and a hood chamber (duct 74) connecting the inlet (intake 60) to the conduit of the hood support (the interior of fan housing 80); 

and a grease filter (grease filter 76 a) disposed along the inlet (intake 60); a duct assembly (duct 38) coupled to the cooktop (base 22), the duct assembly including ducting (duct 38) extending beneath the cooktop (base 22), the ducting (duct 38) fluidly coupling the conduit of the hood support (the interior of fan housing 80) to the outlet (exhaust 42) of the cooktop; a fan (fan 40) configured to drive air into the inlet of the hood, through the hood chamber (duct 74) of the hood, through the conduit of the hood support (the interior of fan housing 80), through the ducting (duct 38), and out of the outlet (exhaust 42) of the cooktop (see fig.4b), wherein at least a portion of the air exiting the outlet (exhaust 42) of the cooktop returns to the inlet (intake 60) of the hood such that an air curtain (air curtain 56)  is generated between the outlet (exhaust 42) of the cooktop and the inlet (intake 60) of the hood (see fig.4b); and a filtration system (Air treatment modules 75) disposed within the ducting and positioned upstream of the fan (fan 40), the filtration system (Air treatment modules 75) configured to neutralize at least one of particulates, odors, hydrocarbons, or grease laden vapors within the air (See col.4, lines 62-63 “Air treatment modules 75 include grease filter 76 a, particulate filter 76 b, and a deoderizing charcoal filter 76 c for cleaning the polluted air and capturing contaminants.” The air treatment modules 75 is capable to neutralize at least one of particulates, odors, hydrocarbons, or grease laden vapors within the air.).
Colburn does not explicitly teach the fan is disposed within the ducting beneath the cooktop.
However, Hu teaches in the same field of endeavor of a cooking unit comprising a fan (wind wheel 8) disposed within a duct (positive pressure air duct 4) beneath a cooktop (cooktop’; see the annotation of fig.5) to drive air into the intake (inlet 601) of the hood.
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the location of the fan of Colburn with a fan disposed within a duct beneath a cooktop as taught by Hu, in order to provide a desired position of the fan, since shifting the position of the fan in the duct would not have modified the operation of the device, and it has been held that rearranging parts of an invention involves only routine skill in the art (MPEP 2144.04)

Claims 8-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Colburn of Hu in view of Mestnik (US 5780815).
Regarding claim 8, Colburn teaches the filtration system (Air treatment modules 75) includes a catalytic converter (See col.4, line 62 to col.4, line 8 “Air treatment modules 75 include grease filter 76 a, particulate filter 76 b, and a deoderizing charcoal filter 76 c for cleaning the polluted air and capturing contaminants... For example, an electrostatic precipitator and a catalytic converter can be included.”) 
The modification of Colburn and Hu does not explicitly teach a heating element positioned to facilitate selectively heating the catalytic converter.
However, Mestnik teaches in the same field of endeavor of a cooking unit (cooker 11) comprising a filtration system (filtration system; see the annotation of fig.4) including a catalytic converter (catalytic converter 83) and a heating element (heating coils 82) positioned to facilitate selectively heating the catalytic converter (see fig.4, the heating coils 82 is capable to facilitate the catalytic converter 83 since the heating coils 82 positioned adjacent to the catalytic converter 83.)

    PNG
    media_image5.png
    491
    307
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    432
    319
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the filtration system of the modification of Colburn and Hu with a heating element positioned to facilitate selectively heating the catalytic converter as taught by Mestnik, in order to increase the temperature of the catalytic converter to activate the catalytic converter (col.5, lines 63-65 of Mestnik).

Regarding claim 9, Colburn teaches the filtration system (Air treatment modules 75) includes a catalytic converter (See col.4, line 62 to col.4, line 8 “Air treatment modules 75 include grease filter 76 a, particulate filter 76 b, and a deoderizing charcoal filter 76 c for cleaning the polluted air and capturing contaminants... For example, an electrostatic precipitator and a catalytic converter can be included.”) having a housing (housing of  the air treatment module 75).
The modification of Colburn and Hu does not explicitly teach a catalytic substrate disposed within the housing, and wherein the catalytic substrate functions as a resistive heating element when provided an electrical current.
However, Mestnik teaches in the same field of endeavor of a cooking unit (cooker 11) comprising a filtration system (filtration system; see the annotation of fig.4) including a catalytic converter (catalytic converter 83 and heating coils 82) and a catalytic substrate (heating coils 82) disposed within the housing, and wherein the catalytic substrate (heating coils 82) functions as a resistive heating element when provided an electrical current.
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the filtration system of the modification of Colburn and Hu with a heating element positioned to facilitate selectively heating the catalytic converter as taught by Mestnik, in order to increase the temperature of the catalytic converter to activate the catalytic converter (col.5, lines 63-65 of Mestnik).

Regarding claim 12, The modification of Colburn and Hu does not explicitly teach teaches the duct assembly includes a door coupled to the ducting, the door facilitates selectively accessing the filtration system.
However, Mestnik teaches in the same field of endeavor of a cooking unit (cooker 11) comprising a duct assembly (duct 71) includes a door (door 13) coupled to the ducting, the door (door 13) facilitates selectively accessing the filtration system (filtration system; see the annotation of fig.4) (see fig.4).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the cooking unit of the modification of Colburn and Hu with a door (door 13) coupled to the ducting and facilitate electively accessing the filtration system as taught by Mestnik, in order to provide a conventional structure to access the interior of the cooking unit, so that user can easier to fix and replace the component of the cooking unit.

Allowable Subject Matter
Claims 10, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  References Colburn of Hu in view of Mestnik alone or in combination does not teach or suggest the limitations “a biocatalyst that facilitates performing electrostatic enzymatic catalysis” in claim 10, “a door sensor positioned to facilitate detecting a position of the door; and a controller configured to at least one of (i) provide an error notification or (ii) prevent operation of the cooking unit in response to the door being open” in claim 13, and “an airflow sensor positioned to facilitate detecting a flow rate of the air through at least one of the hood assembly or the ducting; and a controller configured to at least one of (i) provide an error notification or (ii) prevent operation of the cooking unit in response to the flow rate of the air being at least one of (a) greater than a first threshold indicating that a component of the filtration system is not installed or (b) less than a second threshold indicating at least one of a leak, blockage in a grease filter of the hood assembly, or blockage in the filtration system” in claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761